Citation Nr: 1308023	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  11-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966, to include service in the Republic of Vietnam from July 1965 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2012, the Veteran testified at a hearing before the Board by videoconference from the RO.  A transcript of the proceeding is of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service combat noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).
Given the fully favorable disposition of the claim on appeal, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Nonetheless, the Board notes that during the October 2012 videoconference hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of service connection, and asked questions designed to elicit information relevant to the claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service  - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system (sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is an organic disease of the nervous system considered to be a chronic disease for VA purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his current bilateral hearing loss is attributable to noise exposure during service, to include such exposure during combat operations.

At the outset, the Board notes that the Veteran has been diagnosed with bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385, as shown on the June 2010 VA examination, the only audiological test of record.  The examination report showed that the auditory threshold in at least one frequency in each ear between 500 and 4000 Hertz was 40 decibels or greater; also, the auditory threshold in at least three frequencies in each ear in the same range was 26 decibels or greater.

In addition, the Veteran indicated in both his written statements and Board hearing testimony that he was exposed to loud noises in service while participating in multiple combat operations in Vietnam.  Specifically, he reported noise exposure as the operator and assistant for a machine gun and surrounding noise such as bomb explosions and others shouting orders to him.  Moreover, the Veteran's DD-214 shows that he is in receipt of the Combat Infantryman Badge, and his Service Record shows service in Vietnam from July 1965 to January 1966.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(b) are for application in this case, and the Veteran's statements regarding his in-service noise exposure and hearing loss at that time are credible, competent, and consistent with the circumstances of his combat service.  As such, the Board finds that the Veteran had in-service noise exposure and hearing loss.  The record also indicates that the Veteran reported that although he was exposed to noise in his post-service employment as a machinist, he wore hearing protection.  The Board also finds this testimony credible.  Therefore, the only remaining consideration before the Board is whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis of hearing loss.  During the August 1962 enlistment examination, the Veteran denied any history of ear trouble; on examination, his ears were found to be "normal" with hearing 15/15 (normal) bilaterally on whispered voice testing.  During the January 1966 separation examination, the Veteran denied any history of ear trouble or hearing loss; on examination, his ears were found to be "normal" and hearing was within normal limits.  The results at that time, entered on the chart in pencil, are noted below.  In addition, there is an assumption based upon the date of the examination that the testing method was ASA units.






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In regard to his current claim, the Veteran initially alleged onset of the disability during service; following service, he worked with Gresen/Parker Hennipen from 1970 to 2004, where his hearing was tested every three years.  See April 2010 claim.  The Veteran later stated that hearing loss was present shortly after service, but the reports of such hearing tests (presumably from the former employer) were not available.  See July 2011 substantive appeal (VA Form 9).  During the October 2012 Board hearing, he indicated that his hearing loss had increased in severity by the time of his separation.  He testified that his exposure to excess noise in service affected his current hearing loss; he also stated his understanding that hearing loss is something that can occur gradually, caused by something from when a person was younger.  See Board Hearing Tr. at 4-5.

A review of the post-service records shows that the earliest documented evidence of the Veteran's hearing loss disability is the June 2010 VA examination.  At that time, he reported exposure to noise from basic training and infantry duties and denied civilian noise exposure, with the exception of occupational noise exposure as a machinist, for which he wore hearing protection.  The examiner diagnosed bilateral sensorineural impairment but was unable to render an opinion as to etiology without resorting to mere speculation in the absence of medical records.  The opinion further stated that if no records were found, hearing impairment was at least as likely as not caused by or a result of in-service noise exposure.  An August 2010 addendum opinion from the same examiner, based on a review of the claims file, stated that hearing impairment was less likely as not caused by or a result of in-service noise exposure, given normal hearing at separation and no evidence of significant threshold shift during service.

In a December 2010 written statement, the Veteran's private provider opined that the Veteran's current hearing loss disability was related to his in-service noise exposure.  In so stating, the provider indicated that the findings on the June 2010 VA examination were consistent with noise-induced hearing loss accompanied by some additional component of presbycusis (old age hearing loss), noting that studies have found noise-induced sensioneural hearing loss as a delayed finding.  In addition, the provider noted that the Veteran's prior noise exposure in-service would be a substantially contributing factor to the Veteran's overall hearing deficits, even considering the effects of presbycusis.  The provider noted the Veteran's lack of significant post-service noise exposure, to include his use of hearing protection in his job as a machinist and in the shipping department.  

Thereafter, a VA addendum opinion was obtained in April 2011, in which another VA examiner opined that the Veteran's current bilateral hearing loss was not due to or aggravated by in-service noise exposure.  As rationale, the examiner noted studies that suggest a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely; individuals with previous noise-induced hearing loss are neither more or less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  Further, with normal hearing at discharge, there was no evidence of hearing damage due to noise exposure in service; any hearing loss thereafter was due to noise exposure between the time of discharge to present.  In a November 2011 addendum opinion, the VA examiner continued his previous conclusion, after review of the materials cited by the Veteran's private provider.

The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  To the extent the Veteran alleges an in-service onset of symptomatology, the Veteran has a Combat Infantryman Badge, and there is no rational basis to refute the provisions of 38 U.S.C.A. § 1154(b) as to a report of in-service hearing loss.  Furthermore, the Board finds the Veteran's statements concerning his in-service noise exposure and his testimony at the Board hearing of the gradual onset of hearing loss beginning after service, to the extent such was alleged, credible.

The Board notes that the absence of in-service evidence of hearing loss disability is not fatal to the Veteran's claim.  38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

With regard to the medical evidence of record, there are multiple competent opinions addressing the etiology of the Veteran's bilateral hearing loss disability.  Each of the opinions is based on the findings of the June 2010 VA examination, to include the same reported in-service and post-service noise exposure history.

In evaluating the individual opinions, the VA examiner in the August 2010 addendum opinion determined hearing loss was less likely as not caused by or a result of in-service noise exposure, based on normal hearing at separation and no evidence of significant threshold shift during service, without fully considering the Veteran's contentions of noise exposure and hearing loss.  The Board notes that the examiner was initially hesitant to offer a definitive opinion in June 2010 "without resorting to mere speculation," but also stated that that if no records were found, hearing impairment was at least as likely as not caused by or a result of in-service noise exposure.  Due to these discrepancies, the Board affords this opinion little probative weight.

The December 2010 private provider opinion attributes the Veteran's bilateral hearing loss disability to in-service noise exposure, specifying that such exposure would be a substantially contributing factor to the Veteran's overall current hearing deficits, even considering the effects of presbycusis.  In addition, the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In this case, the private provider was informed of the relevant facts, as they are noted in the opinion.  The Board finds that this probative opinion attributes some causation to in-service noise exposure and is therefore supportive of the Veteran's claim.

Finally, the additional VA examiner in the April and November 2011 VA addendum opinions determined that the Veteran's current bilateral hearing loss was not due to or aggravated by in-service noise exposure, a finding which weighs against his claim.  The examiner noted that studies suggest that a delayed onset of noise-induced hearing loss following earlier exposure is extremely unlikely.  After noting normal hearing at discharge, the examiner noted that any hearing loss was due to noise exposure post-service; however, the examiner did not address the Veteran's contention that he did not experience post-service noise exposure, except for during work, where he wore hearing protection, which slightly reduces the probative value of this opinion.  Furthermore, the in-service report of "0" in all tested frequencies is odd, and there is no indication that the examiner considered the fact that the testing method was ASA units instead of ISO units.  Such factors diminish the probative value of the opinion.

Considering the record in sum, the Board finds that the lay and medical evidence in this case collectively weighs in favor of the Veteran's claim.  As such, the Board finds that service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


